8/19/2015 SCANNED Page 1




11'                                CAUSE NO. 366-80185-91

       STATE OF TEXAS
                                                   §       IN THE 366TH JUDICIAL
                                                   §
                 V.
                                                   §       DISTRICT COURT OF
                                                   §
       GUSTAVO JULIAN GARCIA                       §       COLLIN COUNTY, TEXAS
                              ORDER SETTING EXECUTION

             The Texas Court of Criminal Appeals having affirmed the prisoner's
      conviction, mandate having issued, and the United States Supreme Court having
      denied application for writ of certiorari, the direct appeal of the prisoner's
      conviction is final. Garcia v. State, No. 71417, 2003 WL 22669744 (Tex Crim
      onL^u1V°°3) (n0t desi€Qated for Publication), cert, denied, 543 U.S. 855
      UU04). The Court of Criminal Appeals has denied the prisoner's original state
      application for habeas corpus relief. Ex parte Garcia, No WR-40214-02 (Tex
      Crim. App. Oct. 15, 2008) (not designated for publication). The United States
      Court ofAppeals for the Fifth Circuit has also affirmed the denial of federal habeas
      corpus relief. Garcia v. Stephens, No. 14-70035, 2015 WL 4393871 (5th Cir July
      17 2015) (not designated for publication). Consequently, the prisoner has
      exhausted his pnncipal avenues of relief through the courts. In compliance with
      Articles 43.141(a)(1) and 43.141(c) ofthe Texas Code of Criminal Procedure this
      Court enters the following order.                                               '

            IT IS ORDERED that the prisoner, Gustavo Julian Garcia, who has been
      adjudged guilty of capital murder as charged in the indictment and whose
      punishment has been assessed by the verdict of the jury and the judgment of the
      Court at death, shall be kept in custody by the Director ofthe Institutional Division
      of the Texas Department of Criminal Justice at Huntsville, Texas, until Tuesday
      the 16th day ofFebruary, 2016. Upon that day, at the Institutional Division ofthe
      Texas Department ofCriminal Justice at Huntsville, Texas, at any time after the
      hour of 6:00 p.m., in a room arranged for the purpose of execution, the Director,
      acting as provided by law, is commanded to carry out this sentence of death by
      intravenous injection ofa substance or substances in a lethal quantity sufficient to
      cause the death ofGustavo Julian Garcia, and until Gustavo Julian Garcia is dead
      such procedure to be determined and supervised by the Director ofthe Institutional
      Division of the Texas Department of Criminal Justice.

                                                                       RECEIVED IN
                                                                 COURT OF CRIMINAL APPEALS

                                                                         SEP 012015

                                                                     AbelAcosta,Clerk
      The Clerk of this Court shall issue and deliver to the Sheriff of Collin
County, Texas, certified copies of this order and a death warrant in accordance
with this order, directed to the Director of the Institutional Division ofthe Texas
Department of Criminal Justice at Huntsville, Texas, commanding the Director to
put into execution the judgment of death against Gustavo Julian Garcia.

       The Clerk of this Court shall transmit certified copies of this order to (i)
James Volberding, counsel for Gustavo Garcia, 100 E. Ferguson St., Suite 500
Tyler, Texas 75702, (2) to the Office of Capital Writs, 17Q0 N. Congress Avenue,'
Suite 460, Austin, Texas 78701, and (3) the Collin County Criminal District
Attorney's Office.

                     SIGNED AND ENTERED this /fday ofAugust, 2015.